REVENUE and TAXATION A non-profit corporation organized pursuant to provisions of 18 Ohio St. 541 [18-541] et seq. (1971), may be exempt from ad valorem tax under the provisions of 68 Ohio St. 2405 [68-2405] (1971). However, the non-profit corporation is not exempt under the provisions of 68 Ohio St. 2405 [68-2405] (1971). Whether the property of the corporation is exempt under the provisions of Article X, Section 6 depends on the use of the property. The use of the property is a question of fact and should not be determined by the Office of Attorney General.  The Attorney General is in receipt of your recent letter wherein you, in effect, ask: May a non-profit corporation organized pursuant to provisions of 18 Ohio St. 541 [18-541] et seq. (1971), be exempt from ad valorem tax under the provisions of 68 Ohio St. 2405 [68-2405] (1971)? In your letter, you provide the following facts: "The subject property belongs to a non-profit corporation. The property itself consists of a theater building as well as a parking area adjacent to the theater. I am advised that the property is used for theatrical productions for the benefit of local residents while at the same time providing an educational laboratory for drama students at a University. The revenue for the non-profit corporation is generated from ticket sales and donations and an admission price is charged to those persons attending the performances. All monies generated are used to pay royalties, make capital improvements, pay utilities and general upkeep of the facilities. No dividends are paid to stockholders." The controlling provisions regarding exemption from ad valorem taxation are contained in Article X of the Oklahoma Constitution, Section 6 and 68 Ohio St. 2405 [68-2405] (1971). Article X, Section 6 provides the scope of exemptions, in pertinent part, as follows: "All property used for free public libraries, free museums, public cemeteries, property used exclusively for schools, colleges, and all property used exclusively for religious and charitable purposes, and all property of the United States, and of this State, and of counties and of municipalities of this State; . . . provided, that all property not herein specified now exempt from taxation under the laws of the Territory of Oklahoma, shall be exempt from taxation until otherwise provided by law." 68 Ohio St. 2405 [68-2405] provides in pertinent part: "The following property shall be exempt from taxation: ". . . " (c) All property of any college or school, provided such property is devoted exclusively and directly to the appropriate objects of such college or school within this State." Title 68 Ohio St. 2404 [68-2404] (1971) makes all property within this State whether real or personal subject to ad valorem taxation except that which is specifically excepted under the provisions of Section 2405. Under the facts as outlined in your letter, it appears clear that the property in question is not specifically excepted under the provisions of 68 Ohio St. 2405 [68-2405](c). Therefore, whether the property of this corporation is exempt under the provisions of Article X, Section 6, depends on the use of the property. Oklahoma County v. Queen City Lodge,156 P.2d 340. In Oklahoma County v. Queen City Lodge, supra, the following pertinent language appears: "We have consistently said, and reassert here, that in cases such as this, the use to which property is devoted is the constitutional test to be applied in determining whether same is exempt." The above reasoning was followed in the case of Gibson v. Phillips University, 195 Okl. 456, 158 P.2d 901
(1945). See also: Board of Equalization v. Tulsa Pythian Benevolent Association, 195 Okl. 458, 158 P.2d 904. It is, therefore, the opinion of the Attorney General that your question be answered in the following manner: A non-profit corporation organized pursuant to provisions of 18 Ohio St. 541 [18-541] et seq. (1971), may be exempt from ad valorem tax under the provisions of 68 Ohio St. 2405 [68-2405] (1971). However, the non-profit corporation is not exempt under the provisions of 68 Ohio St. 2405 [68-2405] (1971). Whether the property of the corporation is exempt under the provisions of Article X, Section 6 depends on the use of the property. The use of the property is a question of fact and should not be determined by the Office of Attorney General.  (NATHAN J. GIGGER)